--------------------------------------------------------------------------------

Exhibit 10.11
 
September 8, 2015
 
Patriot Financial Partners II, L.P.
Patriot Financial Partners Parallel II, L.P.
Cira Center
2929 Arch Street, 28th Floor
Philadelphia, PA  19104
Attention:  W. Kirk Wykoff
 
Dear Mr. Wykoff:
 
Reference is made to that certain Securities Purchase Agreement (the “Purchase
Agreement”), dated as of June 25, 2015, by and among Meta Financial Group, Inc.,
a Delaware corporation (the “Company”), Patriot Financial Partners II, L.P., a
Delaware limited partnership, and Patriot Financial Partners Parallel II, L.P.,
a Delaware limited partnership (collectively, the “Buyers”).  Capitalized terms
used herein without definition shall have the respective meanings ascribed to
them in the Purchase Agreement.
 
Pursuant to the Purchase Agreement, on the date hereof the Buyers are acquiring
from the Company the Placement Shares, which, together with the 135,000 shares
of Common Stock (the “Existing Shares”) held by the Buyers (or either of them)
and their respective Affiliates on the date hereof (representing all of the
shares of Common Stock beneficially owned (determined in accordance with Section
13(d) of the 1934 Act) by the Buyers and their Affiliates on the date hereof),
represent approximately 3% of the total issued and outstanding shares of Common
Stock of the Company (after giving effect to the issuance of the Placement
Shares under the Purchase Agreement and the transactions contemplated by the
Other Private Placements).  As an inducement to the Buyers to enter into the
Purchase Agreement and to acquire the Placement Shares upon the terms and
conditions set forth therein, the Company has agreed to enter into this letter
agreement (this “Agreement”), which is referred to in the Purchase Agreement as
the Investor Rights Agreement, at the closing of the transactions contemplated
by the Purchase Agreement.  For purposes of this Agreement, “Placement Shares”
shall mean the 116,334 shares of Common Stock issuable pursuant to the Purchase
Agreement.
 
1.            Management Meetings.  The Company hereby covenants and agrees that
for so long as the Buyers and their Affiliates (collectively, the “Investors”)
continue to hold at least the Threshold Amount (as defined below), one or more
representatives of the Buyers shall have the right to periodically meet with the
President, the Chief Executive Officer and the Chief Financial Officer of the
Company for the purpose of discussing the operations, strategy (including
acquisitions and divestitures), and policies of the Company and its subsidiaries
(collectively, the “Meta Companies”) on a basis consistent with the parameters
set forth in the Policy Statement on Equity Investments in Banks and Bank
Holding Companies issued by the Federal Reserve, 12 C.F.R. §225.144.  Such
meetings (each, a “Management Meeting”) shall be scheduled upon the request of
the Buyers and shall be held at a time and place mutually agreeable to the
Company and the Buyers (and in an absence of agreement regarding location, the
Management Meeting shall be held at the Company’s Sioux Falls, South Dakota
executive offices), or such Management Meeting may be held by telephone
conference.  The Company shall have no obligation to schedule a Management
Meeting more frequently than once during each fiscal quarter, though the parties
acknowledge that more frequent calls or meetings may occur as may be mutually
agreed to by the Company and the Buyers.  The Buyers, on the one hand, and the
Company, on the other hand, shall each bear its own costs and expenses incurred
in connection with such Management Meetings.  For purposes of this Agreement,
the term “Threshold Amount” shall mean seventy-five percent (75%) of the
Aggregate Shares; provided, however, solely for purposes of determining whether
the Investors hold the Threshold Amount, any of the Shares sold by the Buyers or
their Affiliates pursuant to Section 4(k)(ii) of the Purchase Agreement shall be
deemed to be held by the Buyers or such Affiliates.  The Buyers covenant and
agree to provide written notice to the Company within five (5) Business Days
following the date on which the Investors cease to hold at least the Threshold
Amount.  For purposes of this Agreement, “Aggregate Shares” shall mean the sum
of (i) the Placement Shares and (ii) the Existing Shares.
 

--------------------------------------------------------------------------------

Patriot Financial Partners II, L.P.
Patriot Financial Partners Parallel II, L.P.
September 8, 2015
Page 2
 
2.            Monthly Financials.  The Company hereby covenants and agrees that
for so long as the Investors continue to hold at least the Threshold Amount, the
Company shall provide to the Buyers internally prepared monthly financial
statements, in such form and substance reasonably determined by the Company,
which financial statements shall be delivered within ten (10) Business Days of
the closing of the Company’s books for such month.  Notwithstanding the
foregoing, the Company shall not deliver the monthly financial statements to the
Buyers if the Buyers deliver a prior written notice to the Company that the
Buyers do not want to receive such financial statements.
 
3.            Term and Termination.  This Agreement shall commence on the date
hereof and shall remain in effect until terminated in accordance with this
Section 3.  This Agreement shall automatically terminate without further action
on the part of any party hereto or any other Person on the date that the
Investors cease to hold at least the Threshold Amount.  The Buyers shall have
the right to terminate this Agreement at any time by giving written notice to
the Company, whereupon this Agreement shall terminate on the date specified in
the notice of termination delivered by the Buyers to the Company.  In the event
the board of directors of the Company shall determine, in good faith, that the
Buyers (or either of them) are in breach or other violation of (or have breached
or otherwise violated) the provisions of the Confidentiality Agreement, the
Company shall have the right, without any further action by either Buyer or any
other Person, to terminate this Agreement, or suspend its obligations pursuant
to Sections 1 and 2 hereof, as it may determine in its sole discretion.  For
purposes of this Agreement, the “Term” means the period beginning on the date
hereof and ending on the date this Agreement shall have been terminated in
accordance with this Section 3.  Notwithstanding anything to the contrary
contained herein, no termination of this Agreement shall have the effect of
releasing either of the Buyers or any of their Representatives (as defined in
the Confidentiality Agreement) from their obligations under Section 4 hereof,
and the provisions of Sections 4, 5 and 6 hereof shall remain binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns following any termination of this Agreement.
 

--------------------------------------------------------------------------------

Patriot Financial Partners II, L.P.
Patriot Financial Partners Parallel II, L.P.
September 8, 2015
Page 3
 
4.            Proprietary Information.  Each of the Buyers hereby acknowledges
and agrees that, in connection with the negotiation of the Purchase Agreement
and the performance of the transactions contemplated thereby and the
transactions contemplated by this Agreement (including pursuant to, and in
connection with, Management Meetings and the provision of the financial
statements contemplated by Section 2 hereof), the Buyers and their
Representatives have been, and may be in the future, exposed to or provided with
data and information concerning the business and affairs of the Meta Companies,
their customers and/or third party program managers or other agents, including
information relating to their sales and marketing methods, pricing programs,
profitability analyses and profit margin information, third party relationships
and other confidential matters.  Each of the Buyers (on behalf of itself and its
Representatives) hereby (i) acknowledges and agrees that all of such data and
information is and shall be deemed to be “Proprietary Information,” as defined
in, and for purposes of, the Confidentiality Agreement (subject only to the
limitations expressly set forth in the definition thereof in the Confidentiality
Agreement) that is provided in connection with, and subject to, the
Confidentiality Agreement, and (ii) acknowledges and reaffirms its obligations
set forth in the Confidentiality Agreement with respect to Proprietary
Information.
 
5.            Acknowledgement of Securities Laws Obligations.  Each of the
Buyers hereby acknowledges that it is aware (and the Representatives of the
Buyers who receive Proprietary Information will be made aware by the Buyers) of
the restrictions under the federal securities laws imposed on a Person in
possession of material nonpublic information concerning an issuer, including
with respect to purchasing or selling securities of such issuer and the
communication of such information to other Persons.  Each of the Buyers agrees
that neither it nor its Representatives nor any of their respective Affiliates
will, and will cause any third party not to, use any data or information in
contravention of such securities laws or any rules or regulations promulgated
thereunder.  Upon the request of the Buyers made at least five calendar days in
advance of a Management Meeting, the Company will not disclose to the Buyers in
such meeting any information that the Company, in its good faith determination,
believes to be material non-public information; provided, however, that each of
the Buyers acknowledges and reaffirms its obligations set forth in the
Confidentiality Agreement and this Agreement, including with respect to its
obligation not to purchase or sell securities of the Company in violation of
applicable securities laws when it is in possession of material non-public
information of the Company; and provided further, that each of the Buyers agrees
that the Company shall have no liability arising out of its performance of its
obligations under this sentence except to the extent that the Company shall have
acted in bad faith.
 

--------------------------------------------------------------------------------

Patriot Financial Partners II, L.P.
Patriot Financial Partners Parallel II, L.P.
September 8, 2015
Page 4
 
6.            Miscellaneous.
 
(a)          Governing Law; Jurisdiction; Jury Trial.  All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal Laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the Laws of any jurisdictions other than the State of New York.  Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of Sioux Falls, South Dakota, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction or matter contemplated hereby or discussed herein, and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is brought in an inconvenient forum
or that the venue of such suit, action or proceeding is improper.  Each party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof to
such party at the address for such notices to it under this Agreement and agrees
that such service shall constitute good and sufficient service of process and
notice thereof.  Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by Law.  EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
(b)          Counterparts.  This Agreement may be executed in one or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided, that a facsimile or electronic
(i.e., “PDF”) signature shall be considered due execution and shall be binding
upon the signatory thereto with the same force and effect as if the signature
were an original.
 
(c)          Notices. All notices to be delivered hereunder shall be delivered
in accordance with Section 9(g) of the Purchase Agreement.
 
(d)          Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
 
(e)          Severability.  If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 

--------------------------------------------------------------------------------

Patriot Financial Partners II, L.P.
Patriot Financial Partners Parallel II, L.P.
September 8, 2015
Page 5
 
(f)          Complete Agreement.  This Agreement embodies the complete agreement
and understanding among the parties hereto with respect to the subject matter
hereof and supersedes and preempts any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way.
 
(g)          Waivers and Amendment.  This Agreement may be modified or the terms
of this Agreement waived only by a separate writing signed by the parties
expressly so modifying or waiving this Agreement or such terms.  It is further
understood and agreed that no failure or delay by either party in exercising any
right, power, or privilege under this Agreement will operate as a waiver
thereof, nor will any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any right, power, or privilege under
this Agreement.
 
(h)          Assignment.  Neither Buyer may assign this Agreement or any of its
rights hereunder, nor delegate any duties under this Agreement, without the
prior written consent of the Company, which consent may be withheld in the
Company’s sole discretion.  Any assignment or delegation or attempted assignment
or delegation of this Agreement or any of the rights of either Buyer hereunder
without the prior written consent of the Company will be void.
 
(i)          No Warranty.  Each of the Buyers understands that neither the
Company nor its Representatives make any representation or warranty as to the
accuracy or completeness of any of the Proprietary Information.  Each of the
Buyers agrees that neither the Company nor any of its directors, officers,
employees or Representatives shall have any liability to the Buyers or any of
their Representatives resulting from the use of the Proprietary Information by
either of the Buyers or their Representatives.
 
(j)          Interpretive Matters.  Unless the context otherwise requires, (i)
words in the singular or plural include the singular and plural and pronouns
stated in either the masculine, the feminine or neuter gender shall include the
masculine, feminine and neuter, and (ii) the use of the word “including” in this
Agreement shall be by way of example rather than limitation.
 
[Signature page follows]
 

--------------------------------------------------------------------------------

 
Very truly yours,
       
META FINANCIAL GROUP, INC.
       
By: 
/s/ J. Tyler Haahr
    Name: 
J. Tyler Haahr
    Title:
Chief Executive Officer

 
Acknowledged and agreed as of the date written above by:
     
BUYERS: 
       
PATRIOT FINANCIAL PARTNERS II, L.P.
     
By:
/s/ W. Kirk Wycoff  
Name:  
W. Kirk Wycoff
 
Title:
Managing Partner
 



PATRIOT FINANCIAL PARTNERS PARALLEL II, L.P.
     
By:
/s/ W. Kirk Wycoff  
Name:
W. Kirk Wycoff
  Title: Managing Partner  



[Signature Page to Investor Rights Agreement]
 
 

--------------------------------------------------------------------------------